PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,273,204
Issue Date: 15 Mar 2022
Application No. 14/910,475
Filing or 371(c) Date: 5 Feb 2016
Attorney Docket No. MAI0002/US (C10470WOUS)


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a) filed on July 19, 2022, seeking the remailing of a Letters Patent.

This application issued on March 15, 2022 as U.S. Patent Number  11,273,204 and Office records show it was mailed to the correspondence address of record on that date and returned by the USPS on March 23, 2022.

With this petition, Petitioner has requested the Letters Patent be remailed to the correspondence address of record.

The petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  

The undersigned has spoken with the Application Assistance Unit, who will remail the Letters Patent to the correspondence address of record: KAGAN BINDER, PLLC, SUITE 200, MAPLE ISLAND BUILDING, 
221 MAIN STREET NORTH, STILLWATER, MN, 55082.

The Office of Data Management (ODM) will be notified of this decision.  





The general phone number for ODM is 571-272-1000.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-32251.  




 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).